[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION RE DEFENDANT'S MOTION  FOR MODIFICATION OF CUSTODY
The following facts and procedural history are relevant to the court's decision on the defendant's Motion for Modification of Custody filed on February 23, 1998. On September 7, 1995 the court (Vertefeuille, J.) dissolved the marriage of the parties and awarded custody of the two minor children, issue of the parties, to the plaintiff mother with reasonable, flexible and liberal visitation to the defendant father.
On March 16, 1998 the court (Kulawiz, J.) appointed Attorney Monica A. Roberts as the attorney for the two minor children, to wit: Gerardo Russo, born November 29, 1985 and Toni Marie Russo, born October 4, 1988.
On March 30, 1998 the court (Doherty, J.) by agreement of the parties ordered that the matter be referred to Family Services CT Page 11391 for custody evaluation.
On February 19, 1999, J. Gregory Garrity, Family Relations Counselor, filed his Custody Evaluation Report. The Report of Counsel for Minor Children was filed on April 5, 1999.
On May 28, 1999 the court heard the testimony of the following: J. Gregory Garrity, Family Relations Counselor; Monica A. Roberts, Counsel for the minor children; Ronald Russo, paternal grandfather of the minor chidren; Mr. Gordon Gatherer, co-worker of the defendant and the parties. The court also received into evidence, current photographs of the minor children, commendation letter pertaining to the karaoke program conducted by Mr. Gerardo Russo and Mr. Gatherer, the decision and order of the Family Court of the State of New York (DePhillips, J.) dated September 8 1994 and made part of the court file, and the reports of Mr. Garrity and Attorney Roberts.
Modification of a custody award must be based on either a material change in circumstance that alters the prior court's finding of best interest of the child or a finding that the prior custody order was not based on the best interest of the child.Kelly v. Kelly, 54 Conn. App. 50 (CU June 29, 1999). Based upon the evidence the court finds that the defendant has failed to sustain his burden of proof and denies his motion for modification of custody.
JOHN R. CARUSO, J.